                      Case 2:20-cv-01315-MAT Document 12 Filed 12/02/20 Page 1 of 9



 1                                                                              Honorable Mary Alice Theiler

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8
     LUIDMYLA YUZYUK and VADIM
 9   YUZYUK, individually and on behalf of M. Y.,               No. 2:20-cv-1315-MAT
     their minor child,
10                                                              CONSENT ORDER
                                   Plaintiffs,
11
                            v.
12
     OUR PLACE MANOR, LLP, and T & S
13   DEVELOPMENT PROPERTIES LLP,

14                                 Defendants.

15

16                                               I.    INTRODUCTION
17   A.          Background
18               1.         This Consent Order is entered between Luidmyla Yuzyuk and Vadim Yuzyuk,

19   individually and on behalf of their minor child M.Y. (hereinafter referred to collectively as

20   “Plaintiffs”), and Our Place Manor, LLP and T & S Development Properties LLP (collectively

21   referred to herein as “Defendants”).

22               2.         This action is brought to enforce the provisions of the Fair Housing Act, Title

23   VIII of the Civil Rights Act of 1968, as amended by the Fair Housing Amendments Act of 1988

24   (“Fair Housing Act” or “the Act”), 42 U.S.C. §§ 3601, et seq. Plaintiffs allege that Defendants,

25   through its employees, managers and agents, refused to make a reasonable accommodation for

26   M.Y. in violation of Section 804(f)(1)–(f)(3)(B) of the Act. See 42 U.S.C. § 3604(f)(1)–(3)(B).

27               3.         Plaintiffs are tenants at Our Place Manor Apartments in Auburn, Washington.


      CONSENT ORDER - 1                                                               MACDONALD HOAGUE & BAYLESS
      No. 2:20-cv-1315-MAT                                                              705 Second Avenue, Suite 1500
                                                                                           Seattle, Washington 98104
                                                                                      Tel 206.622.1604 Fax 206.343.3961
     19007.00000 ni181105
                      Case 2:20-cv-01315-MAT Document 12 Filed 12/02/20 Page 2 of 9



 1   Their minor son, M.Y., is a person with a handicap within the meaning of § 802(h) of the Fair

 2   Housing Amendments Act, 42 U.S.C. § 3602(h), having been diagnosed with autism.

 3               4.         Defendant Our Place Manor LLP (OPM) is a Washington Limited Liability

 4   Partnership with its principle place of business in Auburn, Washington. OPM is the owner of the

 5   multifamily apartment building located at 1335-17th Street SE, Auburn, Washington. OPM is a

 6   housing provider as that term is defined in the Fair Housing Amendments Act.

 7               5.         Defendant T & S Development Properties LLP (hereinafter referred to as “T&S”)

 8   is a Washington Limited Liability Partnership with its principle place of business in Auburn,

 9   Washington. T&S is the managing agent of the properties known as Our Place Manor.

10               6.         At all times relevant, Defendants’ Lease Agreements and Rules prohibited

11   residents of their rental properties from keeping dogs or other animals in their units or otherwise

12   on the property.

13               7.         In October of 2019, the Yuzyuks requested an accommodation from the no-pet

14   policy of the Defendants to acquire an emotional support animal as part of the treatment plan for

15   their son. The Defendants initially denied the request for an accommodation based on their “No

16   Pets” policy.

17               8.         By letter dated August 10, 2020, from the Fair Housing Center of Washington

18   (“FHCW”) the Plaintiffs submitted a request to Defendant Our Place Manor for approval to

19   allow an emotional support dog for their son. Enclosed with the letter was a supporting letter

20   signed by the boy’s attending doctor stating his opinion an assistance animal would be very

21   helpful to the treatment and therapy of the Plaintiffs’ son.

22               9.         A follow up reminder email to Our Place Manor was received from FHCW on or

23   about August 19, 2019. requesting a reply to the earlier letter. On August 25, 2020, Our Place

24   Manor sent an email to FHCE confirming the Plaintiffs’ request and doctor letter had been

25   forwarded to the property owner, T&S Properties Development, for action.

26               10.        The property owner immediately approved the Plaintiffs’ request for

27   accommodation. Unfortunately, the property manager later wrote that because of “disarray due


      CONSENT ORDER - 2                                                            MACDONALD HOAGUE & BAYLESS
      No. 2:20-cv-1315-MAT                                                           705 Second Avenue, Suite 1500
                                                                                        Seattle, Washington 98104
                                                                                   Tel 206.622.1604 Fax 206.343.3961
     19007.00000 ni181105
                      Case 2:20-cv-01315-MAT Document 12 Filed 12/02/20 Page 3 of 9



 1   to COVID-19 and the recent wildfires that put me out of power and internet service while

 2   working from home….” the property manager had not been able to communicate the approval

 3   decision to FHCE and the Plaintiffs before the instant action was commenced on September 11,

 4   2020 and served on or about September 14, 2020.Relevant Requirements of the Fair Housing Act

 5               8.         The Fair Housing Act provides that it is unlawful to refuse, in connection with the

 6   sale or rental of a dwelling, to make reasonable accommodations in rules, policies, practices, or

 7   services, when such accommodations may be necessary to afford a person with a disability equal

 8   opportunity to use and enjoy a dwelling. See 42 U.S.C. § 3604(f).

 9               9.         Plaintiffs and Defendants (hereinafter “the Parties”) do not dispute that the subject

10   property is a “dwelling” within the meaning of 42 U.S.C. § 3602(b).

11               10.        To make a claim of discrimination based on a party’s failure to reasonably

12   accommodate a disability, a plaintiff must show that: (1) [s]he suffers from a disability within

13   the meaning of the Act; (2) the defendant knew or reasonably should have known of the

14   disability; (3) the requested accommodation may be necessary to afford the disabled plaintiff “an

15   equal opportunity to use and enjoy the dwelling”; (4) the accommodation is reasonable; and (5)

16   the defendant refused to make the accommodation. United States v. California Mobile Home

17   Park Mgmt. Co., 107 F.3d 1374, 1380 (9th Cir.1997).

18               11.        The Department of Housing and Urban Development (HUD), the agency charged

19   with administering the Fair Housing Amendments Act, thereafter issued several FHEO Notices

20   that provide guidance on the reasonable accommodation requirement as they apply to requests

21   for a service or emotional support animal. See HUD Office of Fair Housing & Equal

22   Opportunity, FHEO Notice FHEO-2013-01, April 25, 2013, “Service Animals and Assistance

23   Animals for People with Disabilities in Housing and HUD-Funded Programs” and FHEO-2020-

24   01, January 28, 2020, entitled “HUD Guidance on Reasonable Accommodations under the Fair

25   Housing Act relating to Assistance Animals.”

26   https://www.hud.gov/sites/dfiles/PA/documents/HUDAsstAnimalNC1-28-2020.pdf.

27


      CONSENT ORDER - 3                                                                MACDONALD HOAGUE & BAYLESS
      No. 2:20-cv-1315-MAT                                                               705 Second Avenue, Suite 1500
                                                                                            Seattle, Washington 98104
                                                                                       Tel 206.622.1604 Fax 206.343.3961
     19007.00000 ni181105
                     Case 2:20-cv-01315-MAT Document 12 Filed 12/02/20 Page 4 of 9



 1               12.        The Guidance make it clear that “No Pet” rules do not apply to service animals

 2   and support animals. Once a person provides a housing provider with information that

 3   reasonably supports that the person seeking the accommodation has a disability and that the

 4   requested animal provides therapeutic emotional support with respect to the individual’s

 5   disability, the housing provider may not deny the request based upon a “No Pet” rule as was

 6   done here.

 7               13.        The Defendants concur that Plaintiff’s request for an emotional support animal

 8   was reasonably necessary based on the doctor’s letter to afford the Plaintiffs’ son M.Y. an equal

 9   opportunity to use and enjoy the subject property. Plaintiffs agree that they are solely

10   responsible for the care and maintenance of the emotional support animal and are responsible for

11   any and all costs to repair any damage caused by the animal regardless of where the damage

12   occurs, i.e., in the apartment lived in by the Plaintiffs or in the common areas.

13               14.        Courts have found exceptions to a no-pets policy for an emotional support animal

14   to be reasonable accommodations under the Act. See, e.g., Overlook Mutual Homes, Inc. v.

15   Spencer, 666 F. Supp. 2d 850, 861 (S.D. Ohio 2009); HUD v. Riverbay Corp., ALJ 02-93-0320-

16   1 (1994); HUD v. Dutra, ALJ 09-93-1753-8 (1996).

17   B.          Parties to Entry of this Order
18
                 15.        The Parties stipulate that this Court has jurisdiction over the subject matter of this
19

20   case pursuant to 28 U.S.C. § 1345 and 42 U.S.C. § 3614(a). The parties consent to the

21   assignment of United States Magistrate Judge Mary Alice Theiler for all purposes pursuant to 28

22   USC 636(c).
23
                 16.        In the interest of conserving time and expense, and without admitting liability, but
24
     acknowledging this is an educational opportunity for Defendants, the Parties agree that the
25
     instant controversy should be resolved without further proceedings and without an evidentiary
26

27


      CONSENT ORDER - 4                                                                 MACDONALD HOAGUE & BAYLESS
      No. 2:20-cv-1315-MAT                                                                705 Second Avenue, Suite 1500
                                                                                             Seattle, Washington 98104
                                                                                        Tel 206.622.1604 Fax 206.343.3961
     19007.00000 ni181105
                     Case 2:20-cv-01315-MAT Document 12 Filed 12/02/20 Page 5 of 9



 1   hearing. The Parties stipulate to this Consent Order to avoid further litigation on the issue of

 2   reasonable accommodation.

 3               It is hereby ADJUDGED, ORDERED and DECREED:

 4                                           II. GENERAL INJUNCTION
 5               17.        Defendants, their agents, employees, and all other persons in active concert or

 6   participation with it, are enjoined from:

 7               (a) discriminating in the sale or rental, or from otherwise making unavailable or denying,

 8   a dwelling to any buyer or renter because of a handicap as prohibited by the Fair Housing Act,

 9   42 U.S.C. § 3604(f)(1);

10               (b) discriminating against any person in the terms, conditions, or privileges of sale or

11   rental of a dwelling, or in the provision of services or facilities in connection with such dwelling,

12   because of a handicap as prohibited by the Fair Housing Act, 42 U.S.C. § 3604(f)(2); and

13               (c) refusing to make reasonable accommodations in rules, policies, practices, or services,

14   when such accommodations may be necessary to afford such person equal opportunity to use and

15   enjoy a dwelling as required by the Fair Housing Act, 42 U.S.C. § 3604(f)(3)(B).

16                               III. REASONABLE ACCOMMODATION POLICY
17               18.        Within 60 days after the entry of this Order, Defendants shall adopt and

18   implement the following specific, uniform, and objective written standards and procedures for

19   receiving and handling requests made by people with disabilities for reasonable

20   accommodations. These standards shall be applicable to the Our Place Manor apartments owned

21   or managed by the defendants. A copy of the Standards shall be sent to the Fair Housing Center

22   of Washington (FHCW) for review and comment. These standards shall comply with the

23   requirements of 42 U.S.C. §§ 3601, et seq., and include the following provisions:

24               (a)        Upon written inquiry by any current resident or prospective resident of Our Place

25   Manor Defendants shall provide a written copy of the standards informing such owner or

26   resident of Defendant’s rules, policies, practices, and services with respect requesting a

27   reasonable accommodation request.


      CONSENT ORDER - 5                                                              MACDONALD HOAGUE & BAYLESS
      No. 2:20-cv-1315-MAT                                                             705 Second Avenue, Suite 1500
                                                                                          Seattle, Washington 98104
                                                                                     Tel 206.622.1604 Fax 206.343.3961
     19007.00000 ni181105
                     Case 2:20-cv-01315-MAT Document 12 Filed 12/02/20 Page 6 of 9



 1               (b)        Any current or prospective resident requiring a reasonable accommodation under

 2   the Fair Housing Act may submit, in writing, a Request for Reasonable Accommodation setting

 3   forth: (1) the nature of the applicant’s disability; (2) identification of the necessary

 4   accommodation; and (3) a description of the relationship between the person’s disability and the

 5   need for the requested accommodation. Defendants may then request that the resident provide a

 6   letter in support of the Request from a licensed health care provider confirming the foregoing

 7   information and expressly stating that the requested accommodation is medically necessary.

 8               (c)        Defendants shall promptly respond to a Request for Reasonable Accommodation,

 9   in writing, within ten (10) days of receipt of the letter from the health care provider.

10               (d)        Defendants shall keep written records of each Request for Reasonable

11   Accommodation received during the duration of this Consent Decree. These records shall

12   include: (1) the name, address, and telephone number of the person making the request; (2) the

13   date on which the request was received; (3) the nature of the request; (4) whether the request was

14   granted or denied; and (5) if the request was denied, the reason(s) for the denial.

15                               IV. REASONABLE ACCOMMODATION OF M.Y.
16               19.        Plaintiff M.Y. shall be entitled to keep an emotional support dog in his family

17   apartment subject to the reasonable Rules and Regulations otherwise applicable to all residents.

18   Among other things, Plaintiffs agree that they are solely responsible for the care and

19   maintenance of the emotional support animal and are responsible for any and all costs to repair

20   any damage caused by the animal regardless of where the damage occurs, i.e., in the apartment

21   lived in by the Plaintiffs or in the common areas.

22                               V. COMPENSATION OF AGGRIEVED PERSONS
23               20.        Within ten (10) days of the entry of this Order, Defendants shall pay to Vadim

24   Yuzyuk and Luidmyla Yuzyuk and MacDonald Hoague & Bayless forty-five thousand dollars

25   and zero cents ($45,000.00) The Yuzyuks’ shall provide Defendants with a Release of Claims in

26   the form attached hereto as Appendix A.

27


      CONSENT ORDER - 6                                                               MACDONALD HOAGUE & BAYLESS
      No. 2:20-cv-1315-MAT                                                              705 Second Avenue, Suite 1500
                                                                                           Seattle, Washington 98104
                                                                                      Tel 206.622.1604 Fax 206.343.3961
     19007.00000 ni181105
                     Case 2:20-cv-01315-MAT Document 12 Filed 12/02/20 Page 7 of 9



 1                               VI. MANDATORY EDUCATION AND TRAINING

 2               21.        Within thirty (30) days from entry of this Order, Defendants’ employees and

 3   agents shall attend a four-hour program of educational training concerning their responsibilities

 4   under federal, state, and local fair housing laws, regulations, or ordinances. The program shall

 5   be conducted by the Fair Housing Center of Washington and shall be paid for by Defendants.

 6   All persons attending this program shall have their attendance certified in writing by the person

 7   conducting the educational program.

 8               22.        For the duration of this Order, each new employee or agent of the Defendants

 9   with housing rental responsibilities shall be given a copy of and required to read this Consent

10   Order and sign a statement within ten (10) days after the date he or she commences an

11   employment or agency relationship with any of the Defendants. FHCW will regularly inform

12   Defendants of programs it offers and offer Defendants the option for their agents to attend. Each

13   new employee of Defendants having any rental responsibility shall attend the next regularly

14   scheduled educational training program identified by FHCW unless they certify in writing that

15   they have received comparable training within 30 days of the commencement of their

16   employment with Defendants.

17                    VII. NOTICE OF DEFENDANT’S NON-DISCRIMINATION POLICY

18               23.        For the duration of this Consent Order, the Defendants shall place in a

19   conspicuous location the federal Fair Housing Poster, no smaller than 10-by-14 inches, as

20   described by 24 C.F.R. 110.15 and 110.25, indicating that all dwellings are available for sale or

21   rental on a non-discriminatory basis. In addition, in all print or on-line advertisements for the

22   rental of units owned or managed by Defendants, Defendants shall include the Fair Housing logo

23   prominently placed at the bottom of the ad.

24               VIII. DURATION OF ORDER AND TERMINATION OF LEGAL ACTION

25               24.        This Consent Order shall remain in effect for two (2) years after the date of its

26   entry, at which time this case shall be dismissed.

27


      CONSENT ORDER - 7                                                                MACDONALD HOAGUE & BAYLESS
      No. 2:20-cv-1315-MAT                                                               705 Second Avenue, Suite 1500
                                                                                            Seattle, Washington 98104
                                                                                       Tel 206.622.1604 Fax 206.343.3961
     19007.00000 ni181105
                     Case 2:20-cv-01315-MAT Document 12 Filed 12/02/20 Page 8 of 9



 1               25.        Upon entry of the within Order, Plaintiffs will voluntarily withdraw any and all

 2   administrative complaints against the Defendants now pending with the Washington Human

 3   Rights Commission, U.S. Department of Housing and Urban Development (“HUD”), the Fair

 4   Housing Center of Washington and any other federal, state or similar agency that handles

 5   similar enforcement actions, and request immediate dismissal of same.

 6               26.        The Court shall retain jurisdiction for the duration of this Consent Order to

 7   enforce the terms of the Order.

 8               27.        The Parties shall endeavor in good faith to resolve informally any differences

 9   regarding interpretation of and compliance with this Order prior to bringing such matters to the

10   Court for resolution. However, in the event of a failure by any Party to perform in a timely

11   manner any act required by this Order or otherwise to act in conformance with any provision

12   thereof, any Party may move this Court to impose any remedy authorized by law or equity,

13   including, but not limited to, an order requiring performance of such act or deeming such act to

14   have been performed, and an award of any damages, costs, and reasonable attorneys’ fees which

15   may have been occasioned by the violation or failure to perform.

16                                         IX. TIME FOR PERFORMANCE
17               28.        Any time limits for performance imposed by this Consent Order may be extended

18   by the mutual written agreement of the Parties.

19                                                X. COUNTERPARTS
20               29.        This Consent Order may be executed in one or more counterparts, each of which

21   shall be deemed an original, and all of which together shall constitute the same instrument.

22               SO ORDERED this 2nd day of December, 2020.

23

24

25
                                                                  A
                                                                  Mary Alice Theiler
                                                                  United States Magistrate Judge
26

27


      CONSENT ORDER - 8                                                               MACDONALD HOAGUE & BAYLESS
      No. 2:20-cv-1315-MAT                                                              705 Second Avenue, Suite 1500
                                                                                           Seattle, Washington 98104
                                                                                      Tel 206.622.1604 Fax 206.343.3961
     19007.00000 ni181105
                     Case 2:20-cv-01315-MAT Document 12 Filed 12/02/20 Page 9 of 9



 1               AGREED TO BY THE PARTIES:

 2

 3    Plaintiffs Luidmyla and Vadim Yuzyuk, on      Defendant Our Place Manor, LLP
      behalf of their son, M.Y.
 4

 5                                                  Defendant T&S Development Properties LLP
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27


      CONSENT ORDER - 9                                                MACDONALD HOAGUE & BAYLESS
      No. 2:20-cv-1315-MAT                                               705 Second Avenue, Suite 1500
                                                                            Seattle, Washington 98104
                                                                       Tel 206.622.1604 Fax 206.343.3961
     19007.00000 ni181105
